CHIASSON, Judge,
dissenting:
I cannot conclude from the record before us that the trial judge abused the great discretion granted him in fixing the amount of child support. Appellant’s testimony and the itemized list she submitted were not substantiated by either corroborative testimony or evidence, both of which should have been quite easy to obtain. Poydras v. Poydras, 155 So.2d 221 (La.App. 1st Cir. 1963).
Appellant’s estimate of the children’s needs totaled $1,413.30 per month. Apparently, both the trial judge and the majority herein found the needs of the children to be exaggerated and only disagree as to the amount thereof. Judges should not have to guess as to the needs of the children in a case such as this where records and receipts should be available. The case, at most, should have been remanded to the trial court for presentation of evidence as to the needs of the children. Sanford v. Sanford, 328 So.2d 915 (La.App. 4th Cir. 1976).
I also dissent from the reversal of the trial judge’s ruling that child support be reduced during the time the children are with their father in the summer. I find no distinction between this case and Simon v. Calvert, 278 So.2d 792 (La.App. 3rd Cir. 1973) cited by the majority. See also Williams v. Barnette, 226 La. 635, 76 So.2d 912 (1954).
For these reasons I respectfully dissent.